WR-84,279-01
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 12/2/2015 6:07:56 PM
                                                                         Accepted 12/3/2015 8:19:11 AM
                                                                                         ABEL ACOSTA
                           No. ___________________                                               CLERK

                                                                    RECEIVED
IN RE:                                  §        IN THE TEXASCOURT
                                                              COURTOF CRIMINAL APPEALS
 KEVIN RICHARD JOLIET                   §                                  12/3/2015
                                                                      ABEL ACOSTA, CLERK
        Relator                         §
                                        §        OF CRIMINAL APPEALS

               MOTION FOR LEAVE TO FILE APPLICATION
                     FOR WRIT OF PROHIBITION

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW KEVIN RICHARD JOLIET, by and through Wes Ball, his

attorney of record and files this Motion for Leave to File Application for Writ of

Prohibition and in support thereof would show the Court as follows:

                                            I.

      Contemporaneous with the filing of this motion is being filed movant

Joliet’s Application for Writ of Prohibition. This Court has jurisdiction for such

writ application pursuant to Article 5, §5(c) of the Texas Constitution which

provides:

      Subject to such regulations as may be prescribed by law, the Court of
      Criminal Appeals and the Judges thereof shall have the power to issue the
      writ of habeas corpus, and, in criminal law matters, the writs of mandamus,
      procedendo, prohibition, and certiorari.

This case is a criminal law matter involving the proposed incarceration of a felony

probationer. The writ application complains of future proposed actions by a trial

court and thus a writ of prohibition is the appropriate legal process to seek relief.



                                            1
       The writ application is being filed as the Relator has no adequate remedy at

law, is clearly entitled to relief.

       WHEREFORE, PREMISES CONSIDERED, movant Joliet request leave of

this Court to file his Application for Writ of Prohibition and for such other and

further relief to which he may be entitled.

                                       Respectfully submitted,

                                       /s/ Wes Ball
                                       WES BALL
                                       4025 Woodland Park Blvd.
                                       Suite 100
                                       Arlington, Texas 76013
                                       Email: WBnotices@ballhase.com
                                       Telephone: (817)860-5000
                                       Fax No.: (817)860-6645
                                       State Bar No. 01643100

                                       ATTORNEY FOR RELATOR

                         CERTIFICATE OF SERVICE

       On the 2nd day of December, 2015, a true and correct copy of this

motion was transmitted to the Honorable Mollee Westfall, Judge of the

371st District Court of Tarrant County, Texas and Charles Reynolds,

Judicial Staff Counsel for Tarrant County, Texas.

                                       /s/ Wes Ball_______________________________
                                       WES BALL




                                          2